Citation Nr: 0620973	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to exposure to ionizing radiation or unspecified "toxic 
fumes." 

2.  Entitlement to service connection for skin cancer, 
claimed as due to exposure to ionizing radiation or 
unspecified "toxic fumes." 

3.  Entitlement to service connection for an urinary 
disorder, claimed as due to exposure to ionizing radiation or 
unspecified "toxic fumes."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1953 to December 1955.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico.  The case was 
previously before the Board in March 2005, when it was 
remanded for further development.


FINDINGS OF FACT

1.  Asthma is not shown to have been manifested in service, 
and the veteran's current asthma is not shown to be related 
to his service or to any incident therein.

2.  The veteran does not have skin cancer.

3.  A urinary disorder is not shown to have been manifested 
in service, and any current urinary disability is not shown 
to be related to the veteran's service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  Service connection for asthma is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

2.  Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for a urinary disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2001, April 2004, and March 2005 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The claims were readjudicated after he received all 
critical notice and had opportunity to respond.  See October 
2005 supplemental statement of the case.  As the veteran has 
had content-complying notice since, and has had ample 
opportunity to participate in the adjudicatory process, the 
procedure outlined is not at odds with the principles 
espoused in Pelegrini.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are not associated with 
the claims file.  In September 2002 the NPRC indicated that 
the veteran's service medical records were potentially 
destroyed by a fire; the response indicated that there were 
no service medical records or surgeon general office records 
available.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for 
certain chronic diseases, such as skin cancer, will be 
presumed if they became manifest to a compensable degree 
within the first year after service.  38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Factual Background

On July 1989 VA general medical examination the veteran made 
no complaints related to asthma, skin cancer, or urinary 
problems.  Examination of the skin revealed no rashes, and 
examination of the genitourinary system revealed no findings 
related to a urinary problem.  It was also noted that the 
veteran's respiratory showed no abnormality; his lungs were 
clear to auscultation and percussion.

A private medical record dated in November 1998 notes 
impressions of emphysema, COPD, and possibly exacerbation of 
bronchitis.  

A private medical record also dated in November 1998 reveals 
that the veteran complained of shortness of breath.  His skin 
was considered normal, and there was no indication (in the 
genitourinary section) of any abnormality associated with 
urination.  Another private medical record dated in November 
1998 shows diagnoses of asthma and bronchitis.  

In a letter received in January 1999, the veteran indicated 
that he was recently hospitalized following an asthma attack.  

A VA record dated in February 2000 reflects that the veteran 
was evaluated for asthma, dizziness, skin cancer, and 
frequent urination.  It was noted that he had a cough and 
some distress upon walking.  He stated that he got up five to 
six times at night to pass urine and passed urine every one 
to two hours during the day.  The diagnoses include probable 
bronchial asthma, COPD, and cigarette abuse.

A VA medical record dated in May 2000 reveals that the 
veteran gave a ten-year history of a lesion on his left leg 
that had been growing in size over the years.  Following a 
left leg biopsy, the diagnosis was "hyperkeratotic 
acanthotic epidermis suggestive of a seborrheic keratosis and 
underlying chronically inflamed dermis."

A VA nursing note dated in July 2002 reflects that the 
veteran indicated that he quit smoking in March 2001.

A June 2003 chest X-ray revealed no evidence of active 
cardiopulmonary disease.

A VA nursing note dated in June 2003 reflects that the 
veteran stated he was having urinary urgency and frequency; 
he also indicated that he had a cough, congestion, and a sore 
throat for the last several weeks.
A November 2003 physician's note reveals that on review of 
the veteran's respiratory system he denied having a cough or 
shortness of breath.  As for the genitourinary system, he 
reported that he had some difficulty in urination, and had to 
wake up to urinate three or four times at night.  Physical 
examination revealed that the lungs were clear to 
auscultation and percussion.  Genitourinary evaluation 
revealed that the prostate was of normal size, shape, and 
consistency.

A VA medical record dated in April 2004 reveals that the 
veteran complained of a productive cough with phlegm.  The 
assessment was acute bronchitis.

Analysis

The veteran asserts (in a statement received in February 
2000) that he was stationed at Camp Hanford, Washington, from 
April 1954 to 1955.  He states that he was in the forward 
area of the base that made Atomic bombs, and was exposed to 
high levels of radiation and toxic fumes (described as 
depleted uranium dust) at that time.  He alleges that his 
exposure to radiation has resulted in asthma, skin cancer, 
and problems with urination.

As for the veteran's skin cancer, the Board notes that the 
evidence of record reflects no such disability.  While skin 
disability (including keratoses) has been diagnosed, the 
record does not show any diagnosis of skin cancer, the 
specific skin disability for which service connection is 
sought (on a presumptive basis).  In the absence of a showing 
of current disability for which service connection is sought 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Hence, this claim must 
be denied.  

Regarding asthma and a urinary disorder, these disabilities 
are not among those associated with exposure to ionizing 
radiation.  Notably, there is not diagnosis of urinary 
bladder cancer, or kidney or prostate cancer (which are among 
the diseases associated with ionizing radiation exposure).  
Hence, the claim of service connection for these disabilities 
under the provisions of 38 C.F.R. § 3.311 (i.e., 
presumptively as based on exposure to ionizing radiation) 
must be denied.

Neither a respiratory nor a genitourinary disability was 
noted on August 1989 VA examination (decades following 
service).  Even assuming that the veteran was exposed to 
radiation in service, no physician has suggested a link 
between his asthma or any urinary disorder and the alleged 
exposure to radiation in service.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).  The veteran's own expressed opinions 
that he has asthma and urinary disability which are related 
to radiation exposure in service are not competent evidence.  
As a layperson he lacks the expertise to offer probative 
opinions in matters of medical diagnosis and etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, the disabilities at issue were not manifested in 
service, skin cancer is not shown, and there is no competent 
(medical) evidence that relates such disabilities to the 
veteran's military service, to include any exposure to 
radiation therein.  The preponderance of the evidence is 
against the claims.  Consequently, they must be denied.


ORDER

Service connection for asthma, to include as due to exposure 
to ionizing radiation or unspecified "toxic fumes" is 
denied.

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation or unspecified "toxic fumes" 
is denied.

Service connection for a urinary disorder, to include as due 
to exposure to ionizing radiation or unspecified "toxic 
fumes" is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


